Citation Nr: 9920608	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  98 9 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for status post coronary 
artery bypass graft claimed as secondary to nicotine 
dependence acquired in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from March 
1952 to March 1954.

In February 1998 the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manchester, New Hampshire denied the 
veteran's claim for service connection for status post 
coronary artery bypass graft secondary to nicotine dependence 
acquired in service.  The veteran timely appealed to the 
Board of Veterans' Appeals (Board).  The veteran submitted VA 
Form 9, which perfected his appeal, in June 1998.  The 
veteran indicated on his Form 9 that he did not want a BVA 
hearing.  At the same time, the veteran's representative 
submitted a letter to the RO stating that the veteran wanted 
to be scheduled for a hearing before a Decisional Review 
Officer (RO hearing.)  The veteran was scheduled to appear at 
an RO hearing in October 1998.  Evidence of record reveals 
that the veteran canceled this hearing on the date it was to 
take place and did not request that an RO hearing be 
rescheduled.  The veteran has submitted additional medical 
records on two occasions since the RO's initial decision in 
his case.  The RO considered this evidence and continued to 
deny the veteran's claim.  The RO issued a Supplemental 
Statement of the Case (SSOC) reflecting its consideration of 
this medical evidence in September 1998 and again in November 
1998.    


FINDINGS OF FACT

1. No competent medical evidence has been submitted to 
suggest that the veteran
had Arteriosclerotic heart disease (coronary artery disease) 
or symptoms associated with the condition while he was on 
active duty in the military; or for many years after his 
service in the military ended.

3.  No competent medical evidence has been submitted 
suggesting that the veteran's coronary artery disease, which 
required bypass surgery in February 1989, was the result of 
the veteran developing a nicotine addiction while on active 
duty in the military.  
CONCLUSION OF LAW

The claim for service connection for post coronary artery 
bypass graft secondary to nicotine dependence acquired in 
service is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges that he began to smoke cigarettes while 
on active duty in the military and that he continued to do so 
(on a daily basis) after he was discharged from the military, 
which eventually led to the development of coronary artery 
disease which necessitated bypass surgery in 1989.  The 
veteran denies smoking prior to service and states that he 
stopped smoking after his 1989 surgery.

Service connection may be granted for disability due to 
injury or disease incurred or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a), 
3.310(a) (1998).  Certain conditions, including coronary 
artery disease, will be presumed to have been incurred in 
service if manifested to a compensable degree within a 
prescribed period of time after service, which is one year 
for coronary artery disease.  The presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In a precedent opinion, VA's Office of General Counsel set 
forth a two-pronged sequential analysis for determining 
whether a veteran is entitled to service connection on the 
premise that he became chemically addicted to nicotine from 
chronic smoking that began while he was on active duty in the 
military.  The Office of General Counsel indicated that, for 
service connection to be warranted in these types of cases, 
then:

(1) the veteran must have acquired a 
chemical
dependence on nicotine during service; 
and

(2) his nicotine dependence must have 
been the
proximate cause of his present 
disability.

See VAOPGCPREC 19-97 (May 13, 1997).

The Office of General Counsel also indicated that the first 
tier of the analysis-concerning the question of whether the 
veteran became chemically dependent on nicotine while in 
service-is a medical issue.  This means that competent 
medical evidence, not just the opinion of a lay person, is 
required to address this question.  See, e.g., Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).

The Board notes parenthetically that, in July 1998, The 
President of the United States signed the "Internal Revenue 
Service restructuring and Reform Act of 1998" (IRS Reform 
ACT) into law as Public Law No. 105-206.  In pertinent part, 
the IRS Reform Act strikes out section 8202 of the 
"Transportation Equity Act for the 21st Century (TEA 21), 
which was previously signed into law in June 1998, and 
inserts a new section that expressly prohibits the granting 
of service connection for a disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during his service in the 
military.  112 Stat. 685, 865-66 (1998) (to be codified at 
38 U.S.C.A. § 1103).  Since, however, section 1103 applies 
only to claims files after June 9, 1998, it has no affect on 
this case because the veteran filed his claim in 1997.

The preliminary determination that must be made with respect 
to the claim at issue, however, is whether it is "well 
grounded."  38 U.S.C.A. § 5107(a).  A claim is well grounded 
if it is "plausible, meritorious on its own, or capable of 
substantiation."  Such a claim need not be conclusive, but 
only possible, to satisfy the initial burden of § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  The 
United States Court of Appeals for Veterans Claims (Court) 
also has held, however, although a claim need not be 
conclusive to be well grounded, competent evidence-and not 
just allegations---to justify concluding that the claim is at 
least plausible must nonetheless accompany it.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  The Court has 
further held that, where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible or possible is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (citing Murphy, 
1 Vet. App. at 81).  The burden of showing the claim is well 
grounded, if judged by a fair and impartial individual, 
resides with the veteran.  If it is determined he has not 
satisfied this initial burden, then his appeal must be 
denied, and VA does not have a duty to "assist" him in 
developing the evidence pertinent to his claim.
See Slater v. Brown, 9 Vet. App. 240, 243 (1996); Murphy, 1 
Vet. App. at 81-82.

In order for the claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997);
see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The 
nexus requirement may be satisfied by evidence showing that a 
chronic condition subject to presumptive service connection, 
such as coronary artery disease, became manifest to a 
compensable degree within the prescribed one-year period 
after service.  
See Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and that he 
still has such a condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, provided that continuity of symptoma-tology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

The medical and other records concerning the veteran's 
service in the military do not contain any entries indicating 
that he has a nicotine addiction, or that he had complaints 
or received treatment for coronary artery or heart disease.  
Coronary artery disease was also not diagnosed in service or 
within one year after his discharge from service in March 
1954, or for many years thereafter.

The veteran has submitted private medical and surgical 
records dating from 1987 through the present date.  The 
October 1997 treatment reports concern admission to Elliott 
Hospital for chest pain.  Dr. Peter Davidson admitted the 
veteran to the coronary care unit and treated him with 
intravenous Nitroglycerin and Heparin.  Dr. Davidson 
concluded that the veteran demonstrated multiple risk factors 
for coronary artery disease.  Dr. Davidson later diagnosed 
coronary artery disease after detecting occluded arterial 
vessels, and deemed the veteran to be a surgical candidate.  
The veteran's history of smoking was noted during his 
examinations.  However, there is no diagnostic language 
associating the veteran's smoking with his coronary artery 
disease.     

The veteran underwent four vessel coronary artery bypass 
grafting surgery following an acute inferior wall myocardial 
infarction in February 1989.  Medical evidence of record 
focuses on the veteran's recovery and rehabilitation from 
this procedure.  The records are again silent as to a link 
between the veteran's smoking habit and his medical 
condition.  The veteran's own statement that he ceased 
smoking in February 1989 on the advice of his physician is 
present in the record.
There are references in the veteran's medical records that he 
was treated for chest pain in 1982.  The RO attempted to 
obtain these records from the veteran in a September 1998 
letter.  The veteran's representative wrote to the RO in 
October 1998 indicating that records from Drs. Fink and Worth 
would be provided when obtained.   However, no such records 
from these physicians were ever submitted for consideration.  
The veteran also submitted medical records concerning a 
partial patellectomy that he underwent in January 1996 to 
repair an injury he sustained after slipping on ice.  These 
medical records report his history of coronary artery disease 
and his bypass surgery.  Chest x-rays taken during the 
veteran's treatment at Elliot Hospital showed no acute 
pulmonary disease.  None of the 1996 medical records address 
the veteran's prior smoking habit, the issue of nicotine 
addition, or whether the veteran's past smoking habit 
impacted upon his health in any way.

The veteran's 1987 and 1989 medical records from Dr. Davidson 
at Elliot Hospital, and Drs. Louis Fink and Michael Hearne of 
The Heart Center at Manchester report his history of smoking 
2 to 3 packages of cigarettes a day prior to his surgery in 
1989.  However, merely because a doctor diagnosed coronary 
artery disease and recorded a history of smoking (with no 
indication of when it started or when and if he actually 
became chemically addicted to nicotine as a result of it 
during service) is not sufficient to satisfy the two 
evidentiary requirements alluded to above.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (where it was held that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by additional medial comment by that 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit requirement).  Even if a statement 
by one of the veteran's physicians could be interpreted as 
suggesting a relationship between coronary artery disease and 
smoking, it would still be insufficient to well ground the 
claim.  In this regard, it is important to emphasize that 
nothing in the statement can be interpreted as linking 
coronary artery disease to smoking in the military or, more 
specifically, to a chemical addiction to tobacco-based 
products (nicotine, etc.) that the veteran acquired while on 
active duty in the military.  The veteran has not presented 
any competent medical opinion to that effect, or indicated 
that any such opinion exists.

Although the veteran has stated that he began smoking while 
on active duty, and even if this allegation is accepted as 
true, is not tantamount to concluding that:  a) he became 
chemically addicted to nicotine while in the military, and b) 
such addiction is the proximate cause for him later 
developing coronary artery disease.  See VAOPGCPREC 19-97 
(May 13, 1997), citing 38 C.F.R. § 3.310(a).  For service 
connection to be warranted in this appeal, there must be 
medical evidence, and not just allegations, showing that such 
is, in fact, the case.  See Tirpak, 2 Vet. App. at 610; 
Grottveit, 5 Vet. App. at 93.  The veteran lacks the medical 
expertise or training to diagnose a medical condition such as 
nicotine dependence or, equally significant, to indicate that 
it originated in service and link it to the later development 
of coronary artery disease.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for coronary artery disease, requiring a 
bypass graft secondary to nicotine dependence acquired in 
service is well grounded.  VA is under no "duty to assist" 
him in developing the evidence pertinent to his claim.  See 
Epps v. Gober, 126 F.3d 1464, 1468 (1997).  Moreover, the 
Board is aware of no circumstances in this case that would 
put VA on notice that any additional relevant evidence may 
exist that, if obtained, would make his claim well grounded.  
See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

The RO denied the veteran's claim on the same premise as the 
Board-as not well grounded.  The RO also notified him, in 
the May 1998 Statement of the Case (SOC) of the requirement 
to submit a well-grounded claim.  Clearly then, he is not 
prejudiced by the Board's decision to deny his claim on this 
same basis.  See Bernard v. Brown, 4 Vet. App. 384, 392-93 
(1994).  Also, the Board views its (and the RO's) discussion 
as sufficient to inform him of the type of evidence that is 
necessary to make his claim well grounded and warrant full 
consideration on the merits.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  Hence, the VA has met its duty to 
inform him of the evidence necessary to support his claim.  
See 38 U.S.C.A. § 5103(a).


ORDER

As evidence of a well-grounded claim has not been submitted, 
service connection for status post coronary artery bypass 
graft, claimed as secondary to nicotine dependence acquired 
in service, is denied. 


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 

